      Case 2:20-cv-02760-MLCF-JVM Document 1 Filed 10/08/20 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

MICHAEL CHAVIS                      *     CIVIL ACTION NO.:
                                    *
VERSUS                              *     SECTION:
                                    *
WORK BOAT ELECTRICAL                *     JUDGE:
SERVICES, L.L.C.                    *
                                    *     MAGISTRATE:
                                    *
*****************************************************************************

                               COMPLAINT FOR DAMAGES

TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF LOUISIANA, AND THE JUDGES THEREOF:

       Michael Chavis, through undersigned counsel, brings this Complaint for Damages and

avers as follows:

                                                  1.

       Plaintiff, Michael Chavis (hereinafter “Plaintiff”), is a person of majority age.

                                                  2.

       Made Defendant herein is:

               A.     Work Boat Electrical Services, L.L.C. (hereinafter “Work Boat”), a

                      limited liability company organized under the laws of the State of

                      Louisiana and authorized to do and doing business in this State and

                      judicial district at all material times.

                                                  3.

       At all material times, Plaintiff was employed as a Captain by 4Ocean, LLC, and assigned

to work aboard the OPR VESSEL, a vessel in navigation, for which job Plaintiff earned

$450 per day, plus overtime, fringe, and found benefits.
         Case 2:20-cv-02760-MLCF-JVM Document 1 Filed 10/08/20 Page 2 of 4




                                                  4.

          On or around July 23, 2019, while the OPR VESSEL was on navigable waters and

secured to the dock at Super Shipyard, 20987 Highway 1, Golden Meadow, LA 70357, Plaintiff

and another vessel crewmember were placing a new small boat onto the OPR VESSEL’s new

boat cradle located on the second deck aft using a newly installed electric hydraulic boat davit

located on the same deck. As Plaintiff was operating the davit using the controls on the outside

of the davit’s electrical box, the davit’s electrical box exploded, forcefully propelling fragments

of the box at and around Plaintiff’s head.

                                                  5.

         Prior to the explosion of the electrical box, Defendant Work Boat, by and through its

employees, representatives, or agents, had installed the electric hydraulic boat davit and

associated equipment, including the davit’s electrical box on the OPR VESSEL.

                                                  6.

         Upon information and belief, the cause of the electrical box’s explosion was Work Boat’s

negligent installation of a 12V Duracell lead acid battery with a 24V Rhino power supply. The

continuous overcharging of the battery produced oxygen and hydrogen gases, which ignited due

to an electrical spark created during the operation of the davit. Other acts of negligence on the

part of Work Boat during the installation process may also have caused or contributed to the

explosion.    Additional presently unknown facts regarding the installation process and any

negligence attributable thereto may be further developed during the discovery phase of this

cause.

                                                  7.

         As a result of the incident described herein, through no fault of his own, Plaintiff suffered



                                                  2
      Case 2:20-cv-02760-MLCF-JVM Document 1 Filed 10/08/20 Page 3 of 4




severe and permanent damage to his ears, hearing, and nervous systems, including hearing loss,

dizziness, vertigo, and continued ringing in his ears, all of which have required medical treatment

and have caused significant and permanent residual physical disability.

                                                 8.

       The incident described herein and resulting severe injuries to Plaintiff were proximately

caused by the negligence of Work Boat in failing to act with due care under the circumstances and

failing to properly install the components of the electric hydraulic boat davit on the OPR VESSEL

and/or installing improper or inappropriate components.

                                                 9.

       As a consequence of the events and occurrences described herein and the resulting severe

and painful injuries, Plaintiff is entitled to damages for past, present and future physical and

emotional pain and suffering, permanent physical disability, past and future medical expenses, loss

of wages and wage earning capacity, and loss of fringe and found benefits in an amount to be

determined in this cause.

                                                10.

       Plaintiff’s claims against Work Boat are governed by the general maritime law of the

United States.

                                                11.

       Plaintiff hereby brings this matter before this Honorable Court as an admiralty or

maritime claim under Fed. R. Civ. Proc. Rule 9(h).

       WHEREFORE, Plaintiff, Michael Chavis, prays for judgment in his favor and against

Defendant, Work Boat Electrical Services, L.L.C., for compensatory damages in an amount

reasonable under the circumstances of this cause, for all taxable costs and interest as allowed by



                                                 3
      Case 2:20-cv-02760-MLCF-JVM Document 1 Filed 10/08/20 Page 4 of 4




law and for any additional general and equitable relief which the circumstances of this cause may

require.

                                            Respectfully submitted,

                                            /s/ Ian F. Taylor
                                            PAUL M. STERBCOW (#17817)
                                            IAN F. TAYLOR (#33408)
                                            Lewis, Kullman, Sterbcow & Abramson, LLC
                                            601 Poydras Street, Suite 2615
                                            New Orleans, Louisiana 70130
                                            Telephone: (504) 588-1500
                                            Facsimile: (504) 588-1514
                                            sterbcow@lksalaw.com
                                            itaylor@lksalaw.com

                                            AND

                                            /s/ Michael H. Bagot, Jr.
                                            MICHAEL H. BAGOT, JR. (#2665)
                                            WAGNER, BAGOT & RAYER, L.L.P.
                                            Pan American Life Center – Suite 1660
                                            601 Poydras Street
                                            New Orleans, Louisiana 70130
                                            Telephone: (504) 525-2141
                                            Facsimile: (504) 523-1587
                                            E-mail: mbagot@wb-lalaw.com



PLEASE SERVE

Work Boat Electrical Services, L.L.C.
Through Its Registered Agent:
Joel Watson
114 Katelyn St.
Schriever, LA 70395




                                               4
